Citation Nr: 0108298	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$3,143.70, stemming from the overpayment of vocational 
rehabilitation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of the 
veteran's debt stemming from the overpayment of vocational 
rehabilitation benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's actions in taking courses which he knew 
were not approved for payment by VA and expecting payment for 
those courses are marginally above the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in his 
dealings with the government.

3.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.

4.  The collection of any portion of the debt would not 
deprive the veteran or his family of basic necessities.

5.  Recovery of the debt would not nullify the objective for 
which the benefits were intended as the benefits were 
intended to support the veteran's vocational rehabilitation 
in an approved program of education while the benefits were 
paid to him while he was taking non-approved courses.

6.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

7.  The evidence of record shows that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits, however his action in changing his 
position to his detriment in reliance upon receipt of those 
benefits is unreasonable as he was aware that he was not 
entitled to payment of those benefits.


CONCLUSION OF LAW

Recovery of the overpayment of vocational rehabilitation 
benefits in the amount of $3,143.70 would not be contrary to 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
He further contends that waiver of recovery of the debt 
stemming from the overpayment of vocational rehabilitation 
benefits should be granted in equity and good conscience.  
After a review of the record, the Board finds that the 
evidence is equipoise as to whether the appellant's 
indebtedness is the result of fraud, misrepresentation, bad 
faith, or lack of good faith in his dealings with the 
government.  Therefore, the Board has resolved the doubt in 
favor of the veteran and finds that his conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  However, the Board finds that it would not be 
contrary to equity and good conscience to recover the 
appellant's debt in the amount of $3,143.70, stemming from 
the overpayment of vocational rehabilitation benefits.

This claim arises from the veteran's request for waiver of 
recovery of a debt stemming from the overpayment of 
vocational rehabilitation benefits.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has secured all government and private records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty to assist with respect to such 
records.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In 
addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the 
statement of the case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  Therefore, 
the Board finds that the requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2000).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a balancing of the faults, weighing the fault of 
the debtor against any fault attributable to VA.  38 C.F.R. 
§ 1.965(a) (2000).

The veteran's debt is the result of an overpayment of 
vocational rehabilitation benefits.  A December 1996 letter 
from VA shows that the veteran was approved to attend school 
in order to complete prerequisite courses need for admission 
into a dental hygienist program as part of his VA vocational 
rehabilitation benefits.  An Individual Written 
Rehabilitation Plan was included with that letter which had 
the objective of "completing all prerequisites required for 
admission to dental hygienist program."

On February 6, 1997, the veteran signed a copy of the 
Guidelines for VA Vocational Rehabilitation Participants to 
indicate that he understood the requirements of the program 
and that he had been given a copy of the Guidelines.  Those 
Guidelines state:

You must follow your Individual Written 
Rehabilitation Plan (I.W.R.P.).  You are 
only approved for courses/hours required 
to meet minimum graduation requirements 
of this approved program.  Elective 
beyond those required or otherwise not 
counted toward your degree or goal, 
unauthorized courses, and/or repeats 
outside the approved training outline or 
as planned in your I.W.R.P. are not 
allowed unless specifically approved by 
your case manager.

A VA Form 28-1905d, Special Report of Training (Under Chapter 
31, Title 38, U.S.C.), regarding an October 15, 1997, meeting 
between the veteran and his case manager, shows that the 
veteran stated a desire to enroll in additional courses to 
concurrently pursue his A.A. degree while completing 
prerequisites for admission to the A.S. program in dental 
hygiene.  The veteran indicated an understanding that those 
additional courses would not be covered under his Chapter 31 
program.  The case manager added, "the veteran is quite 
aware that any courses that do not apply to his A.S. Degree 
will not be paid for under the Chapter 31 program nor will he 
be paid subsistence for these courses.  The veteran advised 
that he would utilize his Chapter 30 benefits in order to 
take those courses.  However, he was advised that he would 
not be permitted to utilize both his Chapter 30 and 31 
benefits concurrently."

Subsequently, the case manager determined that the veteran 
had enrolled for courses that were not required prerequisites 
for admission into the dental hygiene program.  An April 23, 
1998, VA Form 28-1905d, Special Report of Training (Under 
Chapter 31, Title 38, U.S.C.), shows that the case manager 
told the veteran that only one course and the lab for that 
course were requirements for his A.S. Degree.  The veteran 
stated that the other courses were for his A.A. Degree.  The 
Case Manager reminded the veteran that during the previous 
meeting it had been discussed that courses for the A.A. 
degree would not be covered by VA.  The veteran stated that 
he did not recall that conversation.  He stated that he had 
been told by his advisor to register for the courses and 
"see if VA would pay for them."  He also stated that he 
knew VA would not pay for his Art Appreciation course.  The 
Case Manager noted that the veteran's information conflicted 
with that information provided by the school official.  The 
Case Manager reiterated later in the report that, "the 
veteran's report of why he enrolled in courses for an A.A. 
degree, is in direct conflict with the school officials 
report of the veteran's enrollment in these courses."  The 
Case Manager also expressed an inability, "to determine what 
actually transpired between the veteran and school advisors.  
However, due to lengthy discussion during our last site visit 
in October 1997 regarding courses for his A.A. degree, it 
would appear that the veteran at least had the understanding 
that from the V.A. Voc Rehab perspective, his courses were 
not authorized to be taken."

The Board finds that the evidence is in equipoise regarding 
whether the veteran's conduct, which led to the creation of 
the overpayment, constituted fraud, misrepresentation, bad 
faith, or lack of good faith.  It does not conclusively 
appear that the veteran made any affirmative statements of 
misrepresentation of material fact to the government which 
resulted in his overpayment, nor does the evidence 
conclusively establish that he exercised any intent to 
deceive the government.  The veteran has variously stated 
that he received bad advice from an educational advisor at 
his institution and that he was told to take unapproved 
courses and "see if VA would pay for them."  The veteran 
was clearly on notice that VA would not pay for unapproved 
courses.  However, the veteran may also have been relying 
upon poor advice from an educational advisor.  The Board 
finds that the evidence on whether the veteran's actions were 
fraudulent or constituted bad faith or lack of good faith is 
in equipoise.  Therefore, the Board resolves that finding in 
favor of the veteran and finds that the veteran's actions in 
the creation of this overpayment were marginally above the 
level which would constitute misrepresentation of a material 
fact, fraud, bad faith, and lack of good faith.  Therefore, 
the Board will evaluate the veteran's request for waiver of 
recovery of the overpayment debt pursuant to the principles 
of equity and good conscience.

The Board finds that the veteran is solely at fault in the 
creation of this debt.  He took courses which were not 
approved, with the knowledge that VA would not approve 
payment for those courses.  He continued to receive benefits 
from VA during the time he was taking those courses.  He knew 
that he was receiving benefits to which he was not entitled.  
Therefore, the Board finds that the appellant's actions are 
the sole factor in the creation of this debt and that VA 
bears no fault.

The Board finds that collection of this debt would not 
deprive the veteran or his family of any basic necessities.  
The appellant's most current financial status report, dated 
in July 1999, shows that the veteran and his spouse have a 
monthly income of $1,857.00, and that the veteran received 
$1,000.00 per month in military retired pay, for a total of 
$2,857.00 per month in income.  The veteran also stated that 
his family's monthly expenses were $2,881.00.  Thus, the 
veteran claims that his monthly expenses exceed his monthly 
income and that he is unable to pay his debt.  The Board 
finds that the veteran's monthly expenses include many items 
which would be considered basic necessities.  The veteran has 
claimed $620.00 per month for rent or mortgage payment, 
$480.00 per month for food, and $210.00 per month for 
utilities and heat.  The Board concedes that these expenses 
represent basic necessities.

However, the veteran has also claimed $240.00 per month for a 
vehicle payment, $150.00 per month for a car payment, $175.00 
per month for vehicle insurance, and $100 per month for 
maintenance and fuel for his vehicles.  These expenses 
clearly do not represent basic necessities.  The veteran has 
reported that he owns a 1998 Chevrolet S-10 with a value of 
$11,000 and a 1996 Saturn S L 1, with a value of $7,500.  In 
addition, the veteran reports expenses of $130.00 per month 
to send his daughter to college.  College expenses, while 
admirable, are also not basic necessities.  Therefore, the 
Board finds that collection of the debt would not deprive the 
veteran or his family of basic necessities because a 
substantial portion of his income is spent on luxury items 
which are not basic necessities.  Therefore, the veteran 
could redirect his expenditures from non-necessary items to 
purchase basic necessities for himself and his family while 
repaying his debt.  The Board also notes that the veteran 
lists credit card debt of $190.00 per month among his 
expenses.  The veteran must accord his debt to the government 
the same consideration given to his other debts.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended as vocational 
rehabilitation benefits are intended to rehabilitate the 
veteran vocationally by providing education in an approved 
program of education to meet an established vocational 
rehabilitation goal.  The veteran attended unapproved courses 
which were not required to meet his vocational rehabilitation 
goal.  Vocational rehabilitation benefits are not intended to 
support veterans in the pursuit of unapproved courses of 
education.  The Board also finds that failure to make 
restitution to the government would result in an unfair gain 
to the debtor of $3,143.70, which represents the amount of 
benefits received by the veteran to which he was not 
entitled.

The evidence of record shows that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits, however his action in changing his 
position to his detriment in reliance upon receipt of those 
benefits is unreasonable as he was aware that he was not 
entitled to payment of those benefits at the time he received 
those benefits.

The Board has balanced these factors and has specifically 
considered the appellant's fault in the creation of the 
overpayment and the large amount of the overpayment, in 
finding that recovery would not be contrary to equity and 
good conscience.  The Board specifically notes that the 
veteran knew at the time of receipt of the benefits which 
created the overpayment that he was not entitled to those 
benefits.  The Board also notes that the veteran's financial 
situation would support the repayment of his debt to the 
government without depriving the veteran or his family of any 
basic necessities.

Accordingly, the Board finds that the veteran's indebtedness 
is not the result of fraud, misrepresentation, bad faith, or 
lack of good faith in his dealings with the government.  
However, the Board further finds that it would not be 
contrary to equity and good conscience to recover the 
overpayment of vocational rehabilitation benefits in the 
amount of $3,143.70.  Therefore, the claim for waiver of 
recovery of the overpayment is denied.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 
(2000).


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$3,143.70, stemming from the overpayment of vocational 
rehabilitation benefits is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

